Title: Mary Smith Cranch to Abigail Adams, 9 February 1787
From: Cranch, Mary Smith
To: Adams, Abigail


     
      Dear Sister
      Braintree February 9th 1787
     
     If you have reciev’d our Letters by Capn Callahan you will be in Some measure prepair’d for the accounts which Capn Folger will bring you of the Rebellion which exists in this state. It had arisen to such a height that it was necessary to oppose it by force of arms. We are always in this country to do things in an extraordinary many manner. The militia were call’d for, but there was not a copper in the Treasury to pay them or to support them upon their march. Town meetings were call’d in many places and promisses were made them that if the would inlist they would pay them and wait till the money could be collected from the Publick, for thier pay. And for their present Support People contributed as they were able and in this manner in less than a week was collected an army of five thousand men Who march’d under the command of General Lincoln to worcester to protect the court. The result you will see in the papers. The season has been stormy and severe our army have suffer’d greatly in some of their marches especially last Saturday night. Many of them were badly froze, they march’d thirty mile without stoping to refresh themselves in order to take Shays and his army by surprize. They took about 150 of them. Shays and a number with him scamper’d of and are got to new hampshire.
     Shays and his party are a poor deluded People. They have given much trouble and put us and themselves to much expence and have greatly added to the difficulties they complain off. I think you must have been very uneasy about us. Shays has not a small party in Braintree but not many in this parish. They want paper money to cheat with. They call’d a Town meeting about a week since to forbid colln. Thayers attending the general court but they could not get a vote.
     It is now almost four months since I have heard from you. What is become of capn. Cushing, he has been long expected. This has been the longest winter I ever knew nothing but snow storms. The slaighing is fine and while our Lads were at home we did something at it, but now they are return’d to their studys and we are very lonely. No sister Adams to run too, no Germantown Freinds to visit: mrs Quincy and nancy gone to spend the winter in Boston and if I turn my eyes to weymouth, there is not even the Docr. at this time to smile upon me. The Docr. is going to raise the roof of his House immediatly. What a pity that Josiah Quincy should have left his wife in such a manner, that She must quit it all if she marrys again. She is young and very agreable. Abel Willard has left a widow, not quite so young nor so comely but she is sensible amiable and benevolent to a great degree. She is also use’d to a country Life has no child and has a small fortune left her by her Father. Her Husbands went to the publick. What think you, will either of these do. He says I must get him a wife he has not time to look about him, and one he must have soon. I want your assistance so please to nominate, and give your reasons but I will not promise that you will not be too late. What think you of our mrs Quincy for uncle Smith. If this should take place we should again feel as if we had an Aunt. I cannot but hope it. It is talk’d of, and that is one way to make it so. I have receiv’d a Letter to day from Sister Shaw. She is well, Billy has a troublesome cough. I was at cambridge sometimes in the vacancy to see Cousin JQA. He Was well and quite a gallant among the Ladies. He promis’d to make us a visit but has been so ingag’d that he could not: Cousin Tom is a great favorite at mr Sewalls. He is neat loves order is very careful not to give any unnessary trouble, has scarcly any company and goes but little out. We cannot be thankful enough my dear Sister that our children are such as they are. Cousin charles is a lovely creature. He is so amiable and so attentive that he will be belov’d wherever he sets his Foot. Our children are so happy together that I can scarcly forbear a sigh When I think how soon they must be scatterd and yet it must and ought to be so.
     Mrs Hall is well she spent the day with me this week and desir’d me to give her Love to her Son and you and her grandchildren. She charg’d me to thank you for what you had sent her and your Nieces. They look’d much pleas’d and beg’d me to thank their Aunt.
     Mrs Allen has made a vissit to her Friends in Boston, but return’d without my seeing her. She is like to increase her Family which has sister Shaws says causd a complacenc in the countenance of her “own good man.”
     The newspapers will inform you that Doctor Clark dy’d very suddenly, but they will not tell you that he dy’d without a Will by which means miss Betsy Mayhew and her Brothers will have a fortune of four thousand pounds a piece. This is a great fortune for an american Lady enough certainly to bye her a Husband.
     Mr Evans is preaching where Doctor Gorden was settled, tis suppos’d they will give him a call. Mr Norton is still at weymouth.
     I went the other day to see our milton Friends. Mrs Warren is anxious for Henry. He went General Lincolns aid.
     The musical society at Braintree return their thanks for those Scotch Peices of Musick whih you so kindly Sent them. They talk’d of chusing a committee to draw up a Letter of thanks but as they were not all present they deputed me to do it for them. They luckily came in the vacancy. They have had time to learn to sing and play several of them. You need not be concern’d about their playing upon a Flute they have not time to play enough to hurt them.
     Uncle Quincy is as Well as usual. The roads have been so bad that I have not been to see him but onc this winter. Our Hingham Friends are well. Nancy looks quite Stately. Quincy is gone with General Lincoln. Good Doctor Gay lives yet and preaches every Sunday. Doctor Chancy is suppos’d very near his end but he has render’d himself immortal by his writings. Have you read his late publications. If you have not do get them of Doctor Price. They were printed under his direction. I scarcly ever read any thing with more pleasure.
     How does my new Nephew and my dear Niece. Well I hope. Does she begin to look Stately too. I wish I could look in upon them. When my Sister oh when will you return. I have had a Letter begun Six months ago for mrs Elworthy but I have not had time to finish it. Do you ever see her. If you do give my Love to her. Tell her sister Bond and Family were well a few days since. Mr Bond was in Boston. We had Letters from cousin Ebbit. Mrs Bond and her Sister are fine Women. I regret their living so far from us. I hope to visit them next Summer.
     Mrs Hay lives at Newbury. I have never seen her but once since she return’d. Why did she return without her Husband? It looks strange.
     Parson wibird visits us every other day almost. He still lives in that vile house. I told him the other day that nobody but he could live in and retain a moral character, that I was tir’d of vindicating his Character, where he was not known. That the House had become so Scandelous that if it was in Boston the Select men would pull it down and it is true. It is a vile house my sister but all I can say he will live there.
     I hope you have not had a return of the dissorder which made you so sick.
     Betsy and Lucy send their Duty to you and Love to their Cousins, will write by the next vessel. We did not hear of this till a day or two ago, and they are so busy that they cannot attend to their Pen at present.
     Will you present my Love to mr Adams. To mr and Mrs Smith, and accept of the warmest Love & gratitude of your ever affectionate Sister
     
      Mary Cranch
     
    